         Case 1:19-cv-03833-EGS Document 23 Filed 01/24/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AUGUST CABRERA, et al.,                               )
                                                      )
                      Plaintiffs,                     )
                                                      )
               v.                                     ) Case No. 1:19-cv-03833 (EGS)
                                                      )
BLACK & VEATCH SPECIAL PROJECTS                       )
CORPORATION, et al.,                                  )
                                                      )
                      Defendants.                     )
                                                      )


                                APPEARANCE OF COUNSEL

To:    The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for The Louis Berger Group, Inc. and Louis Berger International, Inc.



Date: January 24, 2020                            Respectfully submitted,

                                                  /s/ K. Winn Allen
                                                  K. Winn Allen (D.C. Bar No. 1000590)
                                                  KIRKLAND & ELLIS LLP
                                                  1301 Pennsylvania Ave., N.W.
                                                  Washington, D.C. 20004
                                                  Telephone: (202) 389-5078
                                                  Facsimile: (202) 389-5200
                                                  winn.allen@kirkland.com

                                                  Attorney for The Louis Berger Group, Inc. and
                                                  Louis Berger International, Inc.
         Case 1:19-cv-03833-EGS Document 23 Filed 01/24/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 24th day of January 2020, a copy of the

foregoing Appearance of Counsel was electronically transmitted to the Clerk of Court using the

CM/ECF system, which will transmit notification of such filing to all registered participants.


                                                 /s/ K. Winn Allen
                                                 K. Winn Allen (D.C. Bar No. 1000590)
